Citation Nr: 0904266	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  00-19 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the benefit sought on appeal.

In July 2008, the Veteran submitted additional evidence 
accompanied by a waiver; this evidence will be considered by 
the Board in the adjudication of this appeal. 


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the 
Veteran's currently diagnosed psychiatric disability (major 
depression with anxiety and psychotic features) had its onset 
in service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability, currently diagnosed as major depression with 
anxiety and psychotic features, have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the Veteran.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his currently-diagnosed psychiatric 
disability had its onset during service.  In support of his 
claim, he has submitted lay statements from a fellow service 
member, his sister, and two longtime friends who knew him 
before and after service indicating that, while the Veteran 
did not have any emotional problems prior to his entry into 
service, he has suffered from chronic nervousness and other 
psychiatric symptoms ever since his period of active duty.  

Service treatment records dated from April 1968 to April 1970 
show that the Veteran was treated on multiple occasions for 
nervous attacks and violent outbursts in July and August 
1968.  Clinical evaluation yielded a diagnosis of acute 
situational reaction, manifested by hysterical reaction.  It 
was noted that the Veteran's condition occurred in the line 
of duty and was not preexisting.  The Veteran was treated 
with medication for his psychiatric condition.  His service 
treatment records are otherwise negative for complaints or 
clinical findings of psychiatric disabilities.  

In this regard, the Veteran now maintains that he continued 
to suffer from mental health problems both during and after 
service, but he did not seek additional treatment for many 
years due to a combination of "ignorance and machismo," and 
instead turned to alcohol as a coping mechanism.

The Veteran's post-service treatment records show that in 
January 1986, he was treated at a VA medical facility for 
complaints of depression.  Subsequent VA treatment records, 
Social Security Administration (SSA) medical records, and 
private psychiatric records reflect ongoing complaints and 
treatment for number of psychiatric symptoms, including 
nervousness, crying spells, psychotic episodes, lack of 
energy, and irritability.  Those records further show that 
the Veteran has been diagnosed with major depression with 
anxiety and psychotic features, as well as paranoid 
schizophrenia with other functional psychotic disorders.

A private psychiatrist who has treated the Veteran since 1996 
submitted a medical psychiatric report, dated in January 
2008.  The psychiatrist indicated that he had reviewed the 
clinical evidence in the Veteran's claims folder, including 
the Veteran's in-service complaints and diagnosis of a 
psychiatric condition in July and August 1968.  A copy of the 
service treatment records was attached to the private 
opinion.  The psychiatrist stated further that he reviewed 
records of the Veteran's post-service treatment for 
depression, anxiety, and other mental health problems.  The 
psychiatrist opined that the Veteran's service and post-
service treatment records constituted "clear and 
overwhelming evidence" that Veteran suffers from a 
psychiatric illness that began in service. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

Here, the Board finds that the January 2008 opinion of the 
private psychiatrist, who had the benefit of treating the 
Veteran for many years and reviewed his service and post-
service treatment records, provides probative evidence that 
the Veteran's current psychiatric disability is related to 
his period of active service.  Furthermore, there are no 
other contrary competent medical opinions of record. 

In light of the above, the Board finds that the balance of 
positive and negative evidence is at the very least in 
relative equipoise.  Thus, service connection for a 
psychiatric disability is warranted.  



ORDER

Service connection for a psychiatric disability, currently 
diagnosed as major depression with anxiety and psychotic 
features, is granted.



_________________________________________________
Tresa M. Schlecht 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


